DETAILED ACTION
Summary
Claims 2, 4-9, 11-17, and 19 are pending in the application. Claims 2, 4-9, 11-17, and 19 are rejected under 35 USC 112(a). Claim 6 is rejected under 35 USC 112(d).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/059,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 5, 8, 9, and 12 are objected to because of the following informalities:
Claim 5 recites “for measuring the position” in line 2. It should recite “for measuring a position”.
Claim 5 recite “wherein the first coil and second coil” in line 20. It should recite “wherein the first coil and the second coil”.
Claim 8 recites “the opening” in line 10. It should recite “the opening on at least one side”.
Claim 9 recites “an opening on at least one side of the location pad”. It should recite “the opening on at least one side of the location pad”.
Claim 12, line 1, recites “the position”. It should recite “a position”.
Claim 12, line 2, recites “the patient body”. It should recite “a patient body”.
Claim 12, line 14, recites “a patient’s body”. It should recite “the patient body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core”. This is not supported by the originally filed disclosure. The specification is completely silent regarding the structure of the magnetic field generators. A review of the specification shows the only discussion of the field generator structure occurs on Pg. 9, lines 4-22. From this section, one of ordinary skill would recognize the coils are formed with wires. However, nowhere does it discuss the coils being wrapped around cores. As the specification is silent about the cores in general, the specification also does not provide support for “wherein the first coil and second coil are disposed on the third core”. Therefore, the claim contain new matter.
Claim 8 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core”. This is not supported by the originally filed disclosure. The specification is completely silent regarding the structure of the magnetic field generators. A review of the specification shows the only discussion of the field generator structure occurs on Pg. 9, lines 4-22. From this section, one of ordinary skill would recognize the coils are formed with wires. However, nowhere does it discuss the coils being wrapped around cores. As the specification is silent about the cores in general, the specification also does not provide support for “wherein the first coil and second coil are disposed on the third core”. Therefore, the claim contain new matter.
Claim 12 was amended to state “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third core comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core”. This is not supported by the originally filed disclosure. The specification is completely silent regarding the structure of the magnetic field generators. A review of the specification shows the only discussion of the field generator structure occurs on Pg. 9, lines 4-22. From this section, one of ordinary skill would recognize the coils are formed with wires. However, nowhere does it discuss the coils being wrapped around cores. As the specification is silent about the cores in general, the specification also does not provide support for “wherein the first coil and second coil are disposed on the third core”. Therefore, the claim contain new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein any one or more of the field-generators comprises multiple non-concentric coils”. However, claim 5 recites “at least one of said field generators comprises a first coil a second coil and a third coil, wherein the at least one field generator the first coil and the second coil are located side-by-side”. That is, claim 5 recites that at least one of the field generators contain multiple non-concentric coils (the first and second coil are located side-by-side). Therefore, claim 6 fails to further limit claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the originally filed disclosure provides sufficient support for a “core”. The Applicant attached a dictionary definition which states a core is an “inner space”, and one of ordinary skill in the art would recognize coils of Fig. 2A contain an inner space. The Examiner disagrees with the proposed definition. “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)). Under the broadest reasonable interpretation, one of ordinary skill would recognize that a core in this context does not refer generically to an inner space, as the Applicant alleges, but instead to definition (3) on page 1 of the attached dictionary definition (“a mass of iron serving to concentrate and intensify the magnetic field resulting from a current in a surrounding coil”). Stating that a “core” only refers to an inner space is an unreasonable interpretation of core in view of the specification. Furthermore, while the Applicant can act as their own lexicographer, “an applicant may not add a special definition or disavowal after the filing date of the application” (MPEP 2173.01(I)). Therefore, the originally filed specification does not provide support for “the first coil comprising first wires wrapped around a first core, the second coil comprising second wires wrapped around a second core, the third coil comprising third wires wrapped around the first coil, the second coil, and a third core, wherein the first coil and second coil are disposed on the third core” and the limitations are new matter.
Therefore, claims 2, 4-9, 11-17, and 19 remain rejected under 35 USC 112(a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793